Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 7/6/2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
2. Authorization for this examiner’s amendment was given in an interview with attorney of record, Kenneth Fafrak, on 10/14/2021.
The drawings have been amended as follows:
Regarding  the drawings, the applicant has agreed to show the following:
“wherein the holder is formed as a honeycomb structure”
“a coarse drive and a fine drive”
“a central control unit and/or a regulating unit”
“at least one sensor” 
“at least one actuator”
The amendments filed 8/23/2021 have been amended as follows:
Claim 20, “thickness of the holder in the Z direction” now reads “thickness of the holder in [[the]] a
Claim 37, line 2, “an electrostatic substrate holder for holding a substrate, said electrostatic” now reads “an electrostatic substrate holder for holding [[a]] the substrate, said electrostatic”
Claim 22, line 3, “away from the substrate, said electrodes arranged in the depressions, wherein the depressions are” now reads “away from the substrate, [[said]] additional electrodes arranged in the depressions, wherein the depressions are”
Claim 38 has been replaced with the following amended claim 38:
38. (amended) A method for processing a substrate, wherein the method includes: 
	providing an electrostatic substrate holder having:
	a rotor having a holder for fixing the substrate on a planar holding surface of the holder, 
a stator for accommodating and bearing the rotor, the stator including a planar stator surface parallel to the planar holding surface, 
electrodes for generating an electrostatic holding force for fixing the substrate, 
wherein the electrodes are disposed on the planar stator surface of the stator, whereby the electrodes are separated from the holding surface, and 

	holding and rotating the substrate by means of the electrostatic substrate holder.
REASONS FOR ALLOWANCE
3. Claims 18-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 18, 37 and 38, Boughton et al.’s (US PGPUB 20180053677) embodiment depicted in fig. 3A is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationships of the planar holding surface, the planar stator surface and the electrodes as particularly claimed in combination with all other elements of the respective independent claim.
Claims 19-36 are allowed for depending from independent claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH J HAIL/             Supervisory Patent Examiner, Art Unit 3723